Citation Nr: 1020023	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-16 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
2001, for the grant of a 60 percent evaluation for post 
traumatic residuals, distortion of the lumbar spine (low back 
disability).

2.  Entitlement to an effective date earlier than April 5, 
2001, for the grant of service connection for joint pain, 
left hand and wrist (left wrist disability).

3.  Entitlement to an effective date earlier than April 5, 
2001, for the grant of service connection for residuals of 
right wrist sprain, arthralgia (right wrist disability).

4.  Entitlement to an effective date earlier than April 5, 
2001, for the grant of service connection for cranial 
neuralgia. 

5.  Entitlement to an effective date earlier than April 5, 
2001, for the grant of service connection for undiagnosed 
illness claimed as sleep disturbance, fatigue, headaches, and 
gastrointestinal distress (undiagnosed illness).

6.  Entitlement to an evaluation in excess of 60 percent for 
post traumatic residuals, distortion of the lumbar spine (low 
back disability).

7.  Entitlement to an evaluation in excess of 20 percent for 
post traumatic residuals, whiplash trauma to the C-spine 
(cervical spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
September 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington D.C. dated in August 1999, and April and July 
2002, and St. Petersburg, Florida, dated in May 2006.

In August 1999, the RO granted service connection for a 
cervical spine disability, evaluated as 20 percent disabling 
effective February 17, 1998, and a low back disability, 
evaluated as 30 percent disabling effective February 17, 
1998.  In the same decision, the RO also denied service 
connection for sleep disturbance/insomnia, a respiratory 
condition, a skin condition, and joint pain, all as due to an 
undiagnosed illness.  The Veteran did not file a timely 
notice of disagreement with respect to these determinations 
and they became final.

In April 2002, the RO proposed to reduce the evaluation of 
the Veteran's service-connected low back disability from 30 
percent disabling to 20 percent disabling, continued the 20 
percent evaluation for his service-connected cervical spine 
disability, and denied the Veteran's application to reopen 
his claims of entitlement to service connection for sleep 
disturbance, insomnia, and fatigue, as well as his claims for 
pulmonary dysfunction, a skin condition, and joint pain in 
his right and left hands and wrists.  The Veteran filed a 
notice of disagreement dated in July 2002 with respect to the 
right and left hands, his upper and lower back, undiagnosed 
illness, and sleep and joint claims.  

With respect to the Veteran's service-connected low back 
disability, in July 2002 the RO, after giving notice to the 
Veteran, reduced the evaluation of his service-connected low 
back disability to 20 percent disabling effective July 1, 
2002.  The Veteran filed an appeal of this determination the 
same month.   

The RO issued a statement of the case with respect to the 
Veteran's right and left hand claims in October 2002.  The 
Veteran filed his substantive appeal related to this 
statement of the case in December 2002.  In his substantive 
appeal, the Veteran also noted that he was still appealing 
his claims for his lower and upper back, undiagnosed illness, 
including join and muscle pain, fatigue, sleep disturbance, 
gastrointestinal problems and neurologic symptoms.  

In February 2003, the RO issued a supplemental statement of 
the case with respect to joint pain of the right and left 
hands and wrists, evaluation of the Veteran's low back 
disability, and service connection for sleep disturbance, 
insomnia, and fatigue.  A statement of the case dated in 
March 2004 was issued regarding the evaluation of the 
Veteran's service-connected cervical spine disability.  A 
supplemental statement of the case dated in March 2004 was 
issued regarding joint pain of the right and left hands and 
wrists, symptoms of sleep disturbance, insomnia, fatigue, 
gastrointestinal and neurological symptoms as due to 
undiagnosed illness, and the evaluation of the Veteran's 
service-connected low back disability.  The Veteran filed his 
substantive appeal the same month.  

In May 2006, the RO increased the evaluation of the Veteran's 
service-connected low back disability from 20 percent 
disabling to 60 percent disabling effective April 5, 2001.  

The May 2006 decision also granted entitlement to service 
connection for undiagnosed illness claimed as sleep 
disturbance, fatigue, headaches, and gastrointestinal 
distress, evaluated as 40 percent disabling effective April 
5, 2001, C-spine syndrome with vertigo, evaluated as 30 
percent disabling effective April 5, 2001, right and left 
upper extremity neuralgia, each evaluated as 20 percent 
disabling effective April 5, 2001, residuals of cranial 
neuralgia, evaluated as 20 percent disabling effective April 
5, 2001, joint pain of the left hand and wrist, evaluated as 
10 percent disabling effective April 5, 2001, and residuals 
of right wrist sprain, arthralgia, as 10 percent disabling 
effective April 5, 2001.  As these determinations constitute 
a full grant of the benefits sought, these issues are no 
longer in appellate status.  

In November 2006, within one year of the issuance of the May 
2006 rating decision, the Veteran argued that he was entitled 
to an effective date prior to April 1, 2001 for the grant of 
the 60 percent evaluation of the Veteran's service-connected 
low back disability, and for the grants of entitlement to 
service connection for undiagnosed illness claimed as sleep 
disturbance, fatigue, headaches, and gastrointestinal 
distress, residuals of cranial neuralgia, joint pain of the 
left hand and wrist, and residuals of right wrist sprain, 
arthralgia.  The RO construed such submission as claims for 
earlier effective dates and adjudicated such issues in March 
2007 and July 2007 rating decisions.  However, the Board 
accepts the Veteran's November 2006 submission as a notice of 
disagreement as to the May 2006 rating decision.  The RO 
issued a statement of the case dated in March 2008.  The 
Veteran filed a statement appealing the determinations dated 
in June 2008 that the Board accepts as his substantive 
appeal.

Because the assigned evaluations of the Veteran's service-
connected low back disability and cervical spine disability 
do not represent the maximum ratings available, the Veteran's 
claims remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

Finally, the Board notes that the Veteran, in his December 
2002 substantive appeal, requested a hearing before the Board 
in Washington, D.C.  This substantive appeal was in response 
to the statement of the case that denied service connection 
for joint pain of the right and left hands and wrists.  
Because these claims were granted in May 2006, however, these 
claims are no longer in appellate status and the request for 
a hearing is deemed moot.

The issues of entitlement to an effective date earlier than 
April 5, 2001 for the grant of a 60 percent evaluation for 
the Veteran's service-connected low back disability, 
entitlement to effective dates earlier than April 5, 2001 for 
the grant of service connection for the Veteran's service-
connected left and right wrist disabilities, 
and entitlement to higher evaluations for the Veteran's 
service-connected low back and cervical spine disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the agency of original jurisdiction (AOJ), 
i.e., the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1. In an August 1999 rating decision, the RO, in pertinent 
part, denied service connection for sleep 
disturbance/insomnia and joint pain as due to an undiagnosed 
illness.  The Veteran did not file a timely notice of 
disagreement with respect to these determinations, and the 
decision became final.

2. On April 5, 2001, the Veteran submitted a statement 
regarding, in pertinent part, insomnia.  In July 2002, the 
Veteran filed a statement where he indicated that he wished 
to pursue claims with respect to the undiagnosed illness, 
sleep, and joint claims.  In December 2002, the Veteran also 
noted that he was still appealing his claims for undiagnosed 
illness, including joint and muscle pain, fatigue, sleep 
disturbance, gastrointestinal problems and neurologic 
symptoms.  Taken together, these statements constitute the 
claims for disabilities including undiagnosed illness claimed 
as sleep disturbance, fatigue, headaches, and 
gastrointestinal distress, and residuals of cranial 
neuralgia.  

3. In a May 2006 decision, the RO, in pertinent part, granted 
entitlement to service connection for undiagnosed illness 
claimed as sleep disturbance, fatigue, headaches, and 
gastrointestinal distress, evaluated as 40 percent disabling 
effective April 5, 2001, and residuals of cranial neuralgia, 
evaluated as 20 percent disabling effective April 5, 2001.


CONCLUSIONS OF LAW

1. In an August 1999 rating decision, the RO, in pertinent 
part, denied service connection for sleep 
disturbance/insomnia and joint pain as due to an undiagnosed 
illness.  The Veteran did not file a timely notice of 
disagreement and the decision became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

2. The legal criteria have not been met for an effective date 
prior to April 5, 2001, for the grant of service connection 
for undiagnosed illness claimed as sleep disturbance, 
fatigue, headaches, and gastrointestinal distress, and 
residuals of cranial neuralgia.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that the Veteran's claims for earlier 
effective dates for the grant of service connection are 
downstream issues from the original award of such benefits.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (the Court held that as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  In this case, the Veteran's service 
connection claims were granted and effective dates were 
assigned in the May 2006 rating decision on appeal.  As such, 
no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, VA examinations, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The Board 
observes that the Veteran has indicated that he is in receipt 
of Social Security Administration (SSA) benefits; however, he 
reports that such are relevant to his left and right wrist 
disabilities.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that "not all medical 
records or all SSA disability records must be sought-only 
those that are relevant to the [V]eteran's claim.  To 
conclude that all medical records or all SSA disability 
records are relevant would render the word 'relevant' 
superfluous in the statute [governing VA's duty to assist]."  
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The 
Federal Circuit further held that "relevant records for the 
purpose of § 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
[V]eteran's claim."  Id.  In the instant case, the Board 
finds that the outstanding SSA records are not relevant to 
the Veteran's claims decided herein as they pertain to 
disabilities other than his undiagnosed illness and cranial 
neuralgia.  As such, the SSA records would not raise a 
reasonable possibility of substantiating the Veteran's claims 
adjudicated herein.  Therefore, the Board concludes that the 
outstanding SSA records are irrelevant to the instant claims 
and it is not necessary to obtain them.

The Board notes that further examination would not assist the 
Veteran in substantiating his claim for an earlier effective 
date.  VA's General Counsel has held that in cases where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

Here, the Board notes that the Veteran's claims file contains 
medical treatment records that are written in German.  Most 
of these records have been translated into English.  However, 
a review of these records indicates that there are several of 
these records that do not appear to have been translated.  
These records are medical treatment records that are dated in 
2002 and 2003.  In this case, the untranslated German 
language medical records contained in the Veteran's claims 
file are dated in 2002 and 2003 and therefore by definition 
cannot contain an informal claim for service connection dated 
prior to April 5, 2001.  Therefore, the Board finds that 
these records would not be relevant to the Veteran's earlier 
effective date claims, and the duty to assist does not 
require that these records be translated prior to 
adjudicating the earlier effective date claims being decided 
herein.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Analysis

In August 1999, the RO, in pertinent part, denied service 
connection for sleep disturbance/insomnia, and joint pain, as 
due to an undiagnosed illness.  The Veteran did not file a 
timely notice of disagreement with respect to these 
determinations and they became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

On April 5, 2001, the Veteran filed a statement that, in 
pertinent part, discussed insomnia.  In July 2002, the 
Veteran filed a statement where he indicated that he wished 
to pursue claims with respect to undiagnosed illness, sleep, 
and joint claims.  In December 2002, the Veteran filed a 
substantive appeal that, among other things noted that he was 
still appealing his claims for, among other things, 
undiagnosed illness, including joint and muscle pain, 
fatigue, sleep disturbance, gastrointestinal problems and 
neurologic symptoms.  

Between the August 1999 rating decision and the April 2001 
statement, the Veteran's claims file contains submissions 
regarding the status of the Veteran's dependents and medical 
records.  None of these records, however, indicate an intent 
to file a claim for service connection.

In May 2006, the RO, in pertinent part, granted entitlement 
to service connection for undiagnosed illness claimed as 
sleep disturbance, fatigue, headaches, and gastrointestinal 
distress, evaluated as 40 percent disabling effective April 
5, 2001, and residuals of cranial neuralgia, evaluated as 20 
percent disabling effective April 5, 2001. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).  In this case, 
additional service department records have not been received.  
Thus, the changes in VA's regulations do not affect this 
claim.

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Spencer v. Brown, 4 
Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999) (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In this case, the Veteran's claims for sleep 
disturbance/insomnia, and joint pain as due to an undiagnosed 
illness, were denied in a final August 1999 decision as the 
RO determined that the service treatment records did not show 
any treatment for such claimed disorders and they were not 
considered chronic within in the meaning of the laws and 
regulations governing Gulf War conditions.  The Veteran did 
not file a notice of disagreement within one year of being 
notified of this decision.  

After this the Veteran submitted several statements and 
documents related to the status of his dependents.  The 
Veteran also submitted medical records related to his various 
medical conditions, but none of these records contains an 
indication that the Veteran wished to file a claim for 
compensation.  

The RO then received correspondence from the Veteran dated 
April 5, 2001, that among other things noted problems the 
Veteran was having with insomnia.  This correspondence 
appears to have been accompanied by medical records noting 
treatment for the Veteran's medical conditions, one of which 
was written in German and later translated.  

In July 2002, the Veteran filed a statement where he 
indicated that he wished to pursue claims with respect to 
claimed undiagnosed illness, sleep, and joint disorders.  In 
December 2002, the Veteran also noted that he was still 
appealing his claims for undiagnosed illness, including join 
and muscle pain, fatigue, sleep disturbance, gastrointestinal 
problems and neurologic symptoms.  Taken together with the 
April 2001 statement, these statements constitute the claims 
for his appealed conditions.  

As there is no correspondence prior to April 5, 2001 that 
indicates that the Veteran wished to reopen his previously 
denied claims or that evidences a new claim, April 5, 2001 is 
the earliest effective date allowed by law in this case for 
the Veteran's service-connected disabilities of cranial 
neuralgia, and undiagnosed illness claimed as sleep 
disturbance, fatigue, headaches, and gastrointestinal 
distress. 

The Veteran, however, contends that the effective date should 
go back to February 1998, the date he filed his original 
claim prior to the August 1999 rating decision.  To the 
extent that the Veteran asserts that the effective date 
should go back to when he initially filed his claim for VA 
benefits, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110"); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the Veteran "first sought to reopen his 
claim").  Accordingly, the Veteran is not entitled to an 
effective date back to the time he filed his original claim 
of service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for an effective 
date earlier than April 5, 2001 for the grant of entitlement 
to service connection for cranial neuralgia and undiagnosed 
illness claimed as sleep disturbance, fatigue, headaches, and 
gastrointestinal distress.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the Veteran's claims, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Therefore, the appeal is denied.


ORDER

An effective date earlier than April 5, 2001, for the grant 
of service connection for cranial neuralgia is denied. 

An effective date earlier than April 5, 2001, for the grant 
of service connection for undiagnosed illness claimed as 
sleep disturbance, fatigue, headaches, and gastrointestinal 
distress, is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the claims of entitlement to an effective 
date earlier than April 5, 2001 for the grant of a 60 percent 
evaluation for the Veteran's service-connected low back 
disability, entitlement to effective dates earlier than April 
5, 2001 for the grant of service connection for the Veteran's 
service-connected left and right wrist disabilities, 
and entitlement to higher evaluations for the Veteran's 
service-connected low back and cervical spine disabilities 
must be remanded for additional development.  

First, the Board notes that the Veteran's claims file 
contains a February 2004 statement indicating that the 
Veteran was in receipt of disability benefits from the Social 
Security Administration (SSA).  The Veteran specifically 
mentions that the SSA has recognized that his right and left 
hands are disabling.  The Veteran also submitted a portion of 
a statement indicating the amount of his benefit award.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from Social 
Security Administration.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  The Board notes that VA is also 
required to obtain SSA records in the context of earlier 
effective date claims.  See Woods v. Gober, 14 Vet. App. 214 
(2000).  In this case, there is no indication that these 
records have been requested or obtained from SSA. Therefore, 
on remand, any determination pertinent to the Veteran's claim 
for SSA benefits, as well as any medical records relied upon 
concerning that claim, should be obtained. 38 C.F.R. § 3.159; 
see also 38 C.F.R. § 3.159(c)(2).

With respect to the Veteran's increased rating claims, his 
representative, in a statement dated in April 2010, notes 
that his most recent VA examinations for the spine are over 
four years old.  The most recent examination is dated March 
2006.  The Veteran's representative also contends that the 
Veteran's low back and cervical spine disabilities have 
undergone an increase in severity since that time.  Based on 
the foregoing, the Board finds that the Veteran should be 
afforded updated VA examinations in connection with these 
claims in order to determine the current levels of 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the Veteran's claim of entitlement to an 
effective date earlier than April 5, 2001 for the grant of a 
60 percent evaluation for the Veteran's service-connected low 
back disability, the Board finds that the resolution of the 
Veteran's outstanding increased rating claim for the same 
disability may impact this claim.  Under these circumstances, 
a decision by the Board on the Veteran's claim would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the Board notes that the Veteran's claims file 
contains medical treatment records that are written in 
German.  Most of these records have been translated into 
English.  However, a review of these records indicates that 
there are several of these records that do not appear to have 
been translated.  Upon remand, therefore, the AOJ should 
review the Veteran's claims file and send any untranslated 
records for translation prior to returning the claims file to 
the Board for further review of the remanded issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the AOJ either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

2.  The AOJ should review the Veteran's 
claims file and send any untranslated 
German language medical records for 
translation prior to returning the 
claims file to the Board for further 
review of the remanded issues.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
AOJ should schedule the Veteran for an 
appropriate VA examination in connection 
with his claims for increased ratings for 
his service-connected low back and 
cervical spine disabilities.  The claims 
folder must be made available to each 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All necessary 
special studies or tests, including X-
rays and range of motion studies, should 
be accomplished. 

(A) The examiner should identify and 
express an opinion as to the severity of 
any orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the Veteran's low back and 
cervical spine disabilities.  Range of 
motion of the back and neck should be 
expressed in degrees and in relation to 
normal range of motion.

(b) The examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present 
in the low back and cervical spine.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm on 
extreme forward bending; loss of lateral 
spine motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the Veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

(c) If possible, the examiner should 
state whether the low back and cervical 
spine disabilities have been productive 
of any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected low back and cervical 
spine disabilities should be identified 
and described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in legible 
reports.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, this 
should be clearly indicated. 

4.  After completion of the foregoing 
and undertaking any further development 
deemed warranted by the record, the AOJ 
should again review the Veteran's 
claims.  If a determination remains 
adverse to the Veteran, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


